Exhibit 10.2

 

EXECUTION VERSION

 

THIRD AMENDMENT TO THE
COMMON STOCK PURCHASE AGREEMENT

 

This Third Amendment to the Common Stock Purchase Agreement (this “Amendment”)
is made and entered into as of February 21, 2015, by and between Keurig Green
Mountain, Inc., a Delaware corporation (the “Company”), and Luigi Lavazza
S.p.A., an Italian corporation (“Lavazza”), amending that certain Common Stock
Purchase Agreement, dated as of August 10, 2010, as amended and in effect from
time to time, between the Company and Lavazza (the “Purchase Agreement”). 
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement.

 

WITNESSETH

 

WHEREAS, pursuant to the Purchase Agreement, Lavazza has certain rights and
restrictions with respect to future issuances of the Company’s common stock, par
value $0.10 (the “Common Stock”), by the Company;

 

WHEREAS, the parties wish to amend the Purchase Agreement to amend certain
provisions of the Purchase Agreement in respect of such rights and restrictions;
and

 

WHEREAS, as a condition to and concurrently with the execution of this
Amendment, the Company and the Seller are entering into that certain Stock
Repurchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Lavazza agree as
follows:

 

Section 1.                                            Deletion of Existing
Definitions.

 

1.1                 The definition of “Allotment” now appearing in Section 1 of
the Purchase Agreement is hereby deleted in its entirety.

 

1.2                 The definition of “New Securities” now appearing in
Section 1 of the Purchase Agreement is hereby deleted in its entirety.

 

1.3                 The definition of “Preemptive Rights Notice” now appearing
in Section 1 of the Purchase Agreement is hereby deleted in its entirety.

 

Section 2.                                            Amendment of Existing
Definition.

 

2.1                 The definition of “Standstill Period” now appearing in
Section 1 of the Purchase Agreement shall be amended and restated in its
entirety as follows:

 

“‘Standstill Period’ shall mean the period from the Closing Date until March 28,
2016.”

 

Section 3.                                            Deletion of Section 10.3
of the Purchase Agreement.  Section 10.3 of the Purchase Agreement is hereby
deleted in its entirety, with no further force or effect, and shall be replaced
by the notation “Section 10.3.  [Reserved]”.

 

1

--------------------------------------------------------------------------------


 

Section 4.                                            Amendment to
Section 11(d) of the Purchase Agreement.  Section 11(d) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

“(d) The purchase of any Additional Shares by Lavazza (under this Section 11)
shall be subject to any necessary consents or approvals of, or filings or
registrations with, any relevant Governmental Body (including any applicable
filings under the HSR Act).”

 

Section 5.                             Time of Effectiveness.  This Amendment
will become effective upon the Closing (as such term is defined in the Stock
Repurchase Agreement) of the transactions contemplated by the Stock Repurchase
Agreement.

 

Section 6.                              Miscellaneous Provisions.

 

6.1                 Effect of Amendment.  In the event of any conflict or
inconsistency between the terms of this Amendment and the terms of the Purchase
Agreement, the terms of this Amendment will control.  Except to the extent
expressly modified herein or in conflict with the terms of this Amendment, the
terms of the Purchase Agreement shall remain in full force and effect.

 

6.2                 Counterparts.  This Amendment may be executed in two
counterparts, including by facsimile or “.pdf” signature page, each of which
shall be deemed an original but both of which together shall constitute one and
the same instrument.

 

6.3                 No Amendment.  No amendment, alteration or modification of
any of the provisions of this Amendment will be binding unless made in writing
and signed by each of the parties hereto.

 

6.4                 Entire Agreement.  This Amendment, the Purchase Agreement,
the separate Common Stock Purchase Agreement, dated as of May 6, 2011, by and
between the Company and Lavazza, the separate Common Stock Purchase Agreement,
dated as of March 28, 2014, by and between the Company and Lavazza, the
Confidentiality Agreement, and the Registration Rights Agreement embody the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein and therein.

 

6.5                 Governing Law.  This Amendment will be governed by, and
construed in accordance with, the law of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Third Amendment to the
Common Stock Purchase Agreement to be duly executed by their respective
authorized signatories as of the time of its effectiveness in accordance with
Section 5 hereof.

 

 

LUIGI LAVAZZA S.P.A.

 

KEURIG GREEN MOUNTAIN, INC.

 

 

 

By:

/s/ Antonio Baravalle

 

By:

/s/ Frances G. Rathke

Name:

Antonio Baravalle

 

Name:

Frances G. Rathke

Title:

Chief Executive Officer

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to the Third Amendment to the Common Stock Purchase Agreement]

 

--------------------------------------------------------------------------------